Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 1 of 22
OSCN Case Details                                                       Page 1of5




                OKLAHOMA
                 State Courts Network
The information on this page i~ NOT an official record. Do not rely on the correctness or completeness of
this information. Verify all information with the official record keeper. The information contained in this report
is provided in compliance with the Oklahoma Open Records Act, 51 O.S. 24A.1. Use of this information is
governed by this act, as well as other applicable state and federal laws.

         IN THE DISTRICT COURT IN AND FOR TULSA COUNTY, OKLAHOMA

                                                                                 No. CJ-2019-458
 JOHN VAN FOSSEN,
                                                                                 (Civil relief more than $10,000: EXCESSIVE
     Plaintiff,
                                                                                 FORCE)
 V.'
 CITY OF TULSA,                                                                                                                                           '   I
                                                                                 Filed: 02/04/2019
      Defendant, and
 JENNIFER MURPHY,
      Defendant.
                                                                                 Judge: Wall, Caroline


PARTIES
·-·-----·------------·------··   -----~---·----   -·--·----~~----------~----------·--   ----   ----------------~-----   ---   ·--··::-····-   --·-------···----·~----------




CITY OF TULSA, Defendant
MURPHY, JENNIFER, Defendant
VAN FOSSEN, JOHN, Plaintiff



.ATTORNEYS
Attorney                                                                        Represented Parties .
CASEY, ANDREW M (Bar #32371)                                                    VAN FOSSEN, JOHN
12231 SOUTH MAY AVENUE
OKLAHOMA CITY, OK 73170




 EVENTS
 None


ISSUES
                                                                                                                  EXHIBIT
For cases filed before 1/1/2000, ancillary issues may not ~ppear except in the docket.




http://www.oscn.net/dockets/GetCaselnformation.aspx?db=tulsa&number=Cj-2019-45 8                                                                              8/12/2019
Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 2 of 22
OSCN Case Details                                                       Page 2of5


Issue# 1.         Issue: EXCESSIVE FORCE (OTHER) _
                  Filed By: VAN FOSSEN, JOHN
                  Filed Date: 02/04/2019

                  Party Name           Disposition Information
                  Defendant:
                  CITY OF TULSA
                  Defendant:
                  MURPHY, JENNIFER


DOCKET

Date        Code           ·Description                                 Count Party   Amount
02-04-2019 TEXT            CIVIL RELIEF MORE THAN $10,000 INITIAL        1
                           FILING.

02-04-2019 OTHER           EXCESSIVE FORCE

02-04-2019 DMFE            DISPUTE MEDIATION FEE                                         $7.00

02-04-2019 PFE1            PETITION                                                   $163.00
                           Document Available (#1042828627) jfilTI FF
                               ~PDF·

02-04-2019 PFE7            LAW LIBRARY FEE                                               $6.00
                                                                                         -,

02-04-2019 OCISR           OKLAHOMA COURT INFORMATION                                   $ 25.00
                           SYSTEM REVOLVING FUND

02-04-2019 OCJC            OKLAHOMA COUNCIL ON JUDICIAL                                  $1.55
                           COMPLAINTS REVOLVING FUND

02-04-2019 OCASA           OKLAHOMA COURT APPOINTED SPECIAL                              $ 5.00
                           ADVOCATES

02-04-2019 SSFCHSCPC       SHERIFF'S SERVICE FEE FOR                                    $10.00
                           COURTHOUSE SECURITY PER BOARD OF
                           COUNTY COMMISSIONER

02-04-2019 CCADMINCSF COURT CLERK ADMINISTRATIVE FEE ON                                  $1.00
                      COURTHOUSE SECURITY PER BOARD OF
                      COUNTY COMMISSIONER

02-04-2019 CCADMIN0155 COURT CLERK ADMINISTRATIVE FEE ON                                 $ 0.16
                       $1.55 COLLECTION

02-04-2019 SJFIS           STATE JUDICIAL REVOLVING FUND-                                $ 0.45
                           INTERPRETER AND TRANS LATOR
                           SERVICES



http://www.oscn.net/dockets/GetCaselnformation.aspx?db=tulsa&number=Cj-2019-45 8      8/12/2019
Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 3 of 22
OSCN Case Details                                                       Page 3·of 5


Date       CQde          Description                              Count Party        Amount

02-04-2019 DCADMIN155 DISTRICT COURT ADMINISTRATIVE FEE                                •$0.23
                      ON $1.55 COLLECTIONS

02-04-2019 DCADMIN05 . DISTRICT COURT ADMINISTRATIVE FEE                               $0.75
                      . ON $5 COLLECTIONS

02-04-2019 DCADMINCSF DISTRICT COURT ADMINISTRATIVE FEE                                $1.50
                      ON COURTHOUSE SECURITY PER
                      BOARD OF COUNTY COMMISSIONER

02-04-2019 CCADMIN04     COURT CLERK ADMINISTRATIVE FEE ON                             $0.50
                         COLLECTIONS

02-04-20.19 LTF          LENGTHY TRIAL FUND                                           $10.00

02-04-2019 SMF           SUMMONS FEE (CLERKS FEE) - 2                                 $20.00

02-04-2019 SMIP          SUMMONS ISSUED-PRIVATE PROCESS
                         SERVER

02-04-2019 EAA           ENTRY OF APPEARANCE I GREG                      VAN
                         HAUBRICH AND ANDREW M. CASEY                    FOSSEN,
                         Document Available (#1042829698) ~TIFF          JOHN
                           ~PDF·

02-04-2019 TEXT          OCIS HAS AUTOMATICALLY ASSIGNED
                         JUDGE WALL; CAROLINE TO THIS C_ASE.




http://www.oscn.net/d~ckets/GetCaselnformation.aspx?db=tulsa&number=Cj-2019-45 8 .   8/12/2019
Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 4 of 22
OSCN Case De,tails                                                      Page 4of5


 Date            C9de                    Description                                                                                        Count Party                               Amoun~
-------------------·---- --·-·· ·-····-··-----------·             ... --····-----·-· ·-. -··          ·'   -~--   ···-----:-··-·------- ___ , ________      •',   '···--   ----~------·------·~   --·

02-04-2019 ACCOUNT                    · RECEiPT # 2019-3889665 ON 02/04/2019 ..
                                            .    .                                           .
                                       ·PAYOR: FOSHEE & YAFFE TOTAL
                                        AMOUNT PAID: $ 252.14.
                                        LINE ITEMS:
                                       .'                                                         .
                                       CJ-2019-458: $183.00 ON AC01 CLERK
                                      'FEES.
                                        CJ~2019-458: $6.00 ON'AC23 LAW.
                                        LIBRARY FEE CIVIi- AND CRIMINAL
                                        CJ-2019-458: $1.66 ON AC31 COURT -
                                        CLERK REVOLVING FUND.
                                        CJ-2019-458: $5.00 ON AC58 OKLAHOMA
                                     - COURT APPOINTED SPECIAL
                                        ADVOCATES ..
                                        CJ-2019-458: $1.55 ON AC59 COUNCIL ON
                                     - JUDICIAL COMPLAINTS REVOLVING
                                        FU Nb.
                                        CJ-2019.-458: $7.00 ON AC64 DISPUTE _
                                        MEDIATION FEES CIVIL ONLY.
                                        CJ-2019-458: ~OAS ON AC65 STATE ·
                                        JUDICIAL REVOLVING FUND,
                                        INTERPRETER SVCS;
                                       CJ:.2019-458: $2.48 ON AC67 DISTRICT ·
                                     . COURT REVOLVING FUND .
                                      . CJ-2019-458: $25.00 ON AC79 OCIS ·
                                     · REVOLVING FUND.
                                         CJ-2019-458: $10.00 ON AC81 LENGTHY
                                      . ·TRIAL FUND.
                                         CJ-2019~458: $10.00 ON.AC88 SHERIFF'S
                                         SERVICE.FEE FOR COURT HOUSE
                                         SECURITY.
 ---·-;··--------·~·-------   -------····-·-- --·-·- ·--··-··    -~·   ··----·-   - - ,·-·-··-
07-29-2019 SMF                           ALIAS SUMMONS FEE -2                                                                                                                           $ 20.00

07-29-2019 ASMIP.                        ALIAS SUMMONS ISSUED PRIVATE .
                                         PROCESS SERVER
~·-------'---·-------·--·--------                    _____ '._. __ ~···-·-~- ----:-- --:-----·--- --· ":---- ·----·-----.---·   ---   .. -------· - -;~- --------- ----------- ·----- ---------------
07-29-2019 ACCOUNT                       RECEIPT# 2019-3974185 ON·07/29/2019.
                                         PAYOR: JOHNS. NOBLES TOTAL
                                         AMOUNT PAID: $ 20.00.
                                         LINE ITEMS:
                                         CJ-2019-458: $20.00 ON AC01 CLERK
                                         FEES.




http://www.oscn.net/dockets/GetCaselllformation.aspx?db=tulsa&number=Cj_-2019~458                                                                                                    8/12/2019
Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 5 of 22
u~Ll'l case vetalls                                                     Page 5of5


Date         Code·        Description                              Count Party       Amount

08-05-2019   s           PARTY HAS BEEN SUCCESSFULLY                      MURPHY,
                         SERVE:D. JENNIFER MURPHY SERVED I                JENNIFER
                         SEE DOCUMENT I ON 8-5-19 BY PS
                         Document Available (#1044484340) ~TIFF
                           ~PDF




http://www.oscn.net/dockets/GetCaselnformatio:ri.aspx?db=tulsa&number=Cj-2019-45 8   8/12/2019
Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 6 of 22
                                  . - - - - - - - ..

                                        1*1 1 1 1 1 1 ~ 1 1 1 1 1 1 1~ 1 ~1 1 1 1 1 1*1
                                                                                              ,,,        '

                             0              1   n &'        A '
                                                                  111111m
                                                                    A   ~   '       7
                                                                                              ·-. __ /


                      .           .                       ~!STRICT- COUR~
                      IN THE DISTRICT COURT FOR TULSA COUN1F I -L E .lilJ
                                 STATE OF OKLAHOMA                        -
                                                              FEB -4 2019
    (1) JOHN VAN FOSSEN                                                         )
                           Plaintiff,                                           )                             DON NEWBERRY, Court Clerk
                                                                                )                             STATE OF OKLA. TULSA COUNTY
    v.

    (1) CITY OF TULSA, OKLAHOMA,
                                                                    CJ-21Y 19 00458
                                                                                )
                                                                                                    0




        A municipal corporation;                                                )         JURY TRIAL DEMANDED
    (2) JENNIFER MURPHY,                                                        )         ATTORNEY LIEN CLAIMED
           Individually,                                                        )
                                 Defendants.

                                                     COMPLAINT
                                                                                )
                                                                                                             Caroline warf
           COMES NOW the Plaintiff, John Van Fossen, and files this Complaint, and_ for his

    causes of a~tion against the Defendants, alleges and states as follows:

                                                          PARTIES-

            1.     Plaintiff, John Van_Fossen ("Van Fossen") 'is a resident of_ Tulsa Counfy, State of

    Oklalioma.

          - 2.     Defendant, City of Tulsa ("Tulsa"), was, at_ all times relevant hereto, a political

    subdivision of the State of Oklahoma, located in TULSA COUNTY and a municipal corporation_

    pursuant to 11 O.S. § 22-10 et. seq . .

           3.      Defendant Jennifer Murphy ("Murphy") was during times material to                                             thi~
                                                                                                                                    •."'.>    ~'=='
                                                                                                                                    -,,       " "·"'.:>
    Complain(, a duly appointed police officers of the City of Tulsa.                                                               ~:j       ;:~ I;:: .
                                                                                                                                             .:· >_: ~::
                                                                                                                                     I       .--·; r r1
           4.      The facts giving· rise to the incidents alleged herein occurred within th~~:                                              :~-~ ~'.;J
                                                                                                                                             ',"    .-, ..
    jurisdiction of the City of Tulsa which is iocated within the Tulsa County, State of Oklahoma:~~~
                                                                                                                                                ~   ...Y:;
                                                                                                                                             :::.; _,
                                                                                                                                                   ~~;~
                                                                                                                                    c.~
    Venue is thus proper in Tulsa County, Oklahoma.                                                                                 <.n


           5.      Murphy is befog sued individually for her personal actions.




                                                                     1
Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 7 of 22
                             --·----------·----------·



                                  0                                         c
                                           FACTUAL ALLEGATIONS

              6.         In the late evening hours of April 2, 2015, Van Fossen experienced a conflict with

    two (2) people who had been sleeping temporarily at his apartment residence. Subsequent to the

    conflict, Van Fossen requested the two people to leave and they refused. Van Fossen contacted

    the Tulsa Police Department for assistance in' removing the two people from his home. Two

    officers arrived after responding to the call: (1) officer Jennifer Murphy, and (2) Officer Michael

    Robertson. Van Fossen indicated he did not wish to press charges against the two people but did

    want them removed from the house. Additionally, Van Fossen requested the officers to wait

    outside and speak to the trespassers outside of the front door. Before the officers could make

    contact with the two subjects, both officers notified Van Fossen that they believed this matter to

    be a civil matter and refused to discuss the matter with the other subjects. Immediately thereafter,

    the officers left the residence and returned to their patrol cars· in the parking lot.

              7.         After the officers left, the subjects again began antagonizing and threatening Van

    Fossen. They attempted to intimidate, provoke, and inflict fear that they were going to attack,

    harm, or       ~l   Van Fossen after his failed attempt to have them lawfully and rightfully removed

    from the premises.- Fearing for his safety, Van Fossen secured a kitchen knife into his back

    pocket.

              8.         Shortly thereafter, the officers returned to the Van Fossen residence and knocked

    on the door. Van Fossen reiterated his earlier demand that the officers not enter his home. While

    Robertson questioned the two (2) visitors outside of the apartment, Murphy entered the residence

    and approached Van Fossen. Murphy, at no point, communicated to Van Fossen that he was

    under arrest. Van Fossen complied with Murphy's unreasonable demands temporarily despite no

    indication that he was being detained or under arrest for a crime. Murphy did not take any action




                                                         2
        Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 8 of 22


                                           0                                                 0
             Jo check or remove weapons from Vari Fossen's person and did. not inquire as to whether Van

             Fossen hdd any weapons.

                    9.         After Robertson finished his conversation with.the two visitors, Robertson entered

             the residence and joined Murphy in Van Fosse~'s home. He also situat~ hiffiself behind Van

             Fossen. As Murphy verified that Van Fossen did not have any outstanding warrants, Van Fossen

             attempted to contact a family member on his cell phone. Murphy, again, unreasonably demanded

             that he place the cell phone down. Van Fossen realized the officers' adversity towards him, and

             knowing.that he had a defensive weapon in
                                                     .
                                                       his back
                                                           .
                                                                pocket, Van Fossen determined to carefully

             remove the object from his back pocket. Van Fossen made no sudden movements and calmly,

             slowly, and in a deliberate fashion came to a standing position. Van Fossen intentiorially showed

             his back to the. officers and faced the wall opposite them. After reaching a standing position, Van

             Fossen gradually withdrew the item to show the officers and place it on the table. Van Fossen, at

             no point during this motion, faced the officers. During the pendency of this development-

             without warning, provocation, or notice-the Officers drew their weapons                        ~d · Murphy         fired

             multiple rounds at and into Van Fossen.

                    10.        The bullets.hit Van Fossen in the backof his thigh and back of his cal£ The entry

             wounds and exit wound reveal that Van Fossen was shot from behind with one bullet exiting the

             front of his thigh. A number of other officers flooded to the scene and held Van Fossen at

             gunpoint while emergency crews came.to tran~port him to the hospital.

                    11.        The _State of Oklahoma charged Van Fossen with two counts of assault with a

             dangerous weapon in violatfon of.21O.S.§645. 1
'   .




                    1
                        Van Fossen's trial counsel requested a lesser included charge of obstruction pursuant to 21 O.S. 540.




                                                                       3
       Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 9 of 22


                                                                                .o
                       12.   At pi:eliminary hearing and at trial, Murphy produced perjured, false, misleading

              and/or deceptive testimony to a judge and jury indicating Van.Fossen faced her, pulled a knife on

              her, raised the knife above her head, ~d came towards her. in disobeyance of several 9rders and

              warnings to 'stop. Robertson also testified· that he feared. lie was going to be "assaulted" but
                                       .                       .
              conceded that Van Fossen
                                     .
                                         never took
                                                .'
                                                     any  steps  .towards him and that "in the blink of an eye"
                                                                                           '
          .                                             .


              Murphy
                  ..
                     began shooting Van Fosse~ whe~ he.attempted
                                                         .
                                                                 to stand up. Both ~fficers testified Van

I             Fossen faced them with a knife before he was shot in the.back.
I.
                       13.   A"jury trial commenced from November 14, 2016 until. November 16, 2016

              wherein' the State _and Defense presented testimony. Murphy, Robertson, Van Fossen, and an.

              expert ~tness on Van Fossen's behalf testified. The expert witness opined.that Van Fosse~ was.

i .·          shot from behind. The jury coi;isidered whether fuiy assault with a dangerous weapon occurred by
I
                   .               -                .                                  '                 .
                                       two offi~ers and whether V~ Fossen may_ have obstructed an officer in
                                                                                                     '

              Van Fossen against the

              the performance of their duties. A. jury of Van Fossen' s peers found him not guilty of both. counts

              of assault with a dangerous weapon and convicted ·him .of obstruction.

                       14.   Murphy entered Van Fossen's home without permission, made unreasonable

              demands, pulled her gun and fired at Van Fossen .prematurely. and without warning or

              provocation. Upon information and belief, lier actions· were unreasonable under the
                         '                 .                                                   '


              circumstance~ and·h~r    use of_force in violation of ~11 standards and protocol for use of force.
                                                            .                              -



              Upon realization that she fired unlawfully upon Van Fossen in the back, Murphy used her

              position and influe~ce as an officer in the Tulsa Police Department to persuade and convince ·

              charges tb be. brought against Van Fossen. Ml,Jrphy. _also instructed Van· Fossen be arreste<,i.

              Murphy also. conspired with Robertson and other officers to produce false or misleading




                                                                4
Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 10 of 22


                             ",(',-
                               '
                               \__/
                                      I




      information and testimony that would be used against Van Fossen in order to lead to .a convictfon

      for a felony crime of Assault with a Dangerous Weapon.

              15.    Even if Van Fossen truly obstructed Officer Murphy during the course of her

      duties, Murphy's use of force.in response to Van Fossen's all~ged actions was unr~asonable and

      excessive.

                                          FIRST 'BASIS FOR RELIEF
                             Excessive and Unreasonable Force against Murphy

             16.     Van Fossen alleges and    incorporat~s   by reference Paragraphs numbered one (1)

      thorough fifteen (15), above, with the same force and effect as if fully set forth herein.

             17.     Murphy was at.aUtimes relevant hereto, were acting in.her        ~apacities   as police

      officers in the City of Tulsa, Oklahoma under color of statutes, ordinances, customs and usage of

      the City of Tulsa and the Tulsa Police Department.

             18.     Murphy intentionally violated Van Fossen's rights to be secure in his home and

      person in violation of the Fourth Amendment to·the Oklahoma and United States Constitution.

      Murphy ·used excessive and unreasonable force against Van Fossen by shooting him in the back

     in his own home ,without any warning, notice,. or provocatiog. Judging from the perspe~tive .of a

     ·reasonable officer on the scene,· and. in light of the facts _and circumstances confronting her,

     Murphy acted in an '?bjectively unreasonable manner. The totality of the circumstances reveal

     that 'she fired her weapon before warning or issuing any commands for Van· Fossen to cease and

     desiSt any conduct. Van Fossen's conduct was not threatening to. Murphy and he· was not

     resisting arrest or attempting to evade arrest by flight. Even if any of Van Fossen's conduct could

      be described as criminal (to which Van ·Fossen· adamantly denies), the severity of any

     accusations at issue were so minimal as to not be considered a basis for an objectively reasonable ·

      officer to use the l~vel offo_rce that Murphy utilized as Van Fossen was not facing Murphy at the



                                                        5
Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 11 of 22


                                                                                0
     time that she fired her. weapon af him intending to cause him great bodily harm. There was no

     immediate threat to the safety qf either officer or others.

               19.   Murphy provided    fa~se   information to a neutral magistrate and jury to prosecute

     Van Fossen for the ·criine of Assault with a Dangerous Weapon. The arrest and unlawful :

     detention of Van Fossen, and the maliCious charges placed agafust him intentionally, with
               ·'                                                           "'   .        '

                              .                   .     .                           .
    · malice~ With deliberate indifference and callous· disregard of his rights deprived Van Fossen of

     his .liberty_· and property without Due Process of              Law,. thereby depriving      him of his rights

     privileges as guaranteed by the Fourth and Fourteenth Amendments to the Constitution of the

     United States of America and protected under 42 U.S.C. § 1983.

               20.   The ac.tions of Defendant Murphy resulted in h~s caused to Van Fossen and

     were the foreseeable result of their· willful actions all· in reckless disregard of Van Fossen' s

    ·.constitutional rights and deliberately indifferent to Van Fossen's rights.

               21.   .,As a direct and proximate result of Murphy's actions, Van Fossen suffered severe

     and extreme pain and suffering, in the past, in the present and is expected to do. so in the fufure.

    · This matter caused severe strain on his life. His reputation in the community a.Jong with pareer

     prospects have been substantially compromised due to the actions of Defendant.

               22.   Van Fossen-demands judgment against Murphy for actual, compensatory and all

     other categories of damages in the amount of $75,000.00.

                                   SECOND BASIS FOR RELIEF
                     Respondeat Superior and Municipal Liability against City of Tulsa
                                                         '   .• I        •




               23.   V~ Fossen alleges and incorporatesby reference herein the Paragraphs numbered
                                                                ..                            '

     one (I) thorough twenty-two (22), above, With the same force and effe?t as if fully set forth

     herein.




                                                        .6
Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 12 of 22

                                                                          (\
                                                                          ~/




            . 24.   · The following, among others· that will be developed in dis~overy, informal

     customs or practices are so persistent and ·Widespread that ·they are- the standard operating

    . procedure for.the City of Tulsa's police force:·.

                     a.     Officers entering private premises without permission despite objections

            from legal occupants;

                     b.      Officers firing weapons at subjects and suspects without warning or
              .                                                             .

            commands being given to obtain compliance with a suspect; -.

                    · c.    Officers using false; misleading, or deceptive information when excessive .

            force has been used to justify and cover for their actions;

                     d.     Officers detaining suspects under false pretenses;

                     e.     Officers ignoring direct refusals of consent to entry of a home;

                     f.     Officers using painful compliance techniques against restra_i11ed suspects

            who pose ~o'immediate or potential threat to officers, others, or themselves; .

                     g.     Tolerating officers who use unreasonable and excessive fqrce against a

            subject or suspect and/or failing to retrain or ,discipline officers who use unreasonable or

            excessive conduct;

                     h:    ··Tolerating .officers who provide false, misleading, or deceptive testimony

            designed to inculpate and convict innocent defendants of crimes; ,

                     i.     Officers shooting suspects facing away from them;

                    j.      Officers failing to properly secure a scene or suspect

                     k.     Officers not being trained with adequate knowledge of what constitutes

            probable cause ·of a felony bemg committed.·




                                                          7
Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 13 of 22




             25.     There is an affirmative link between the aforementioned acts and omissions of

     Defendants and the informal customs or practices of the City of Tulsa. The customs or practices

     are the direct cause in fact of Plaintiff's Constitutional injury.

             26.     Additionally, The · City of Tulsa is responsible for adequately training and

     supervising Murphy as an officer employed by the Tulsa Police Department as well as for

     adequately training and supervising the multiple other law enforcement officers who

     participated, conspired, and acted in concert with the constitutional deprivations Plaintiff

     suffered. The training related to preservation of Constitutional protections and on excessive force

     are designed to protect the Constitutional ·rights of subjects and citizens while in the pe~ormance

     of law enforcement duties. Supervision allows for oversight and correction of unconstitutional

     behavior and practices. The City of Tulsa failed to adequately train and/or supervise its officers

     related to the use of force, properly securing residence. and on Fourth Amendment protections

     afforded pursuant to the United States Constitution.. There is an obvious need to adequately train

     and supervise both uniformed and supervising officers .to alleviate the plainly obvious ·

     consequence of Fourth and Fourteenth Amendment violations.

            27.      The failure to train these officers in the proper use· of force, securing a scene and

     basic Fourth Amendment principles set into motion the series of events resulting in Van Fossen's

     deprivation of Constitritional rights. The failure to provide oversight, supervision and discipline

     for offending conduct is also affirmatively linked to Vari Fossen's constitutional injuries and

     damages.

            28.      The City of Tulsa and its final policymaker Police Chief Chuck Jordan knew

     and/or should have kllown it was obvious that the maintenarwe of the aforementioned actions,

     inactions and/or omissions would be substantially certain to result in the Constitutional violations




                                                        8
     Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 14 of 22


..

          such as those suffered by Van Fossen. Tulsa and Jordan consciously chose to disregard this

          obvious risk.

                 29.          Poorly trained and improperly supervised· officers empowered with deadly

          weapons present a known and ob,viou~ risk of abuse of power and lethal violence to the

          population of the City. of Tulsa. The City of Tulsa and its final policymaker Police Chief Chuck

          Jordan disregarded the known and obvious risks to citizens like Van Fossen:

                 30.          Several Tulsa law enforcement officers_ (including Murphy), acted in accordance

          with the above-mentioned official. formal policies and/or widespread customs of the Tulsa Police

          Departrrient or as a result of the failure to be trained, supervised, or retention, and, in so doing,

          proximately catised damages incurred by Van Fossen.
                                                                      .             .
                 31.          Murphy conspired and acted in concert with several members of the Tulsa Police

          D~partment throughout the actions of this Complaint. The City of Tulsa and its final policymaker

          Police Chief Chuck Jordan enabled and allowed this . conspiracy through their continued

          encouragement, ratification and approval of the aforemention~d policies, practices and/or
                          .                                                    .
          customs and lack of training and supervision, in spite of the known ·inadequacies and

          unlawfulness, were each, and collectively, deliberately indifferent to the valuable constitutional

          rights of individuals like Van Fossen.

                 32.          Specifically, several Tulsa officers entered the Van Fossen home and stayed

          inside the home after being told to leave before using unreasonable and excessive force against

          Van Fossen. Several of these officers also conspired and agreed to deny, falsify, lie, or simply

          remain silent about the surrounding con~titutional violations of Van Fossen and/or actively

          participated in concert with the ongoing constitutional 'violations that were being orchestrated by

          Murphy. These officers acted in accordance with the above-mentioned official formal policies




                                                             9
Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 15 of 22


                                    0
     -
         andior widespread Ct!stoms
                           . .
                                    of the Tulsa Police Department. or as a result of the failure to 1,Je.

         tramed or supervised, and,, in so doing, proximately caused damages incurred by VaI1 Fossen.

         Their actions were further ratified .by the final policymaker of the. Police Department, Police

         Chief Chuck Jordan. ·

                33.       · Murphy was acting jn the scope of her emplpyinent and as such. was subjected to ·

         a ·deadly force review board by agents for the city of Tulsa.2 That non-independent internal

         board .cleared Murphy's conduct ~uch like. i~ cleared hundi-eds officers'. conduct per year with

         very rare ()Ccasion finding a vi9lation of policy. The lack of any effective supervision from th~t
                      '                                      '



         bo~d in previous shootings created a vacuum,fo discipline and retraining.

                34.       City of Tulsa is responsible for any negligent, reckless, at)dlor objectively

         unreasonable· condiict of its employees, including Tulsa Police Officers like Murphy. City 'of

         Tulsa is responsible for op.going super\rision ~fits officers in the field, in reporting of cases, arid

         in courtr~oms for testimony.

                JS.       Specifically, City'   qf   Tulsa ,is responsible for the objectively unreasonable

         shootin$ ·of John Van Fossen. City of Tulsa is also responsible for i~s employees neglige11Umd

         inaccurate reporting arid pursuit of prosecution- of a crime that lacked probable cause of a crime

         being committed. City of Tulsa is 'fesponsible for the effects of its officers seeking felony

         charges without probable cause; · .

              . 36.       As a direct and proximate result of the       qty   of Tulsa's' actions, Van Fossen

         suffered ,numerous losses from April 3, 2015 until November 11, 2016. Damages from these·

         losses include but are not limited to severe and extreme pain and 'suffering, in the past, in the

         present and is expected to do so in the future. V~ Fossen also suffered los~es of freedom, losses_ .

       2 A Notice of Claim under the Oklahoma Governmental Tort Claims Act was previously provided to counsel for

     , Defendants in Northern District Case No. 17-cv-169~CVE. lfrequired, counsel will resubmit that notice to this
       court or counsel.'                  '
Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 16 of 22




     constitutional protections, and emotional distress related to the conduct of City of Tulsa

     Employees.

             37.    Van -Fossen demands judgment against the City of Tulsa for compensatory

     damages in the amount of $75,000.00.

            _WHEREFORE, based on the foregoing, Van Fossen prays for a judgment in excess of

     $75,000.00 against these Defendants for compensatory damages, punitive damages, reasonable

     attorney's fees, costs of this action and for all other relief allowable according to law.


                                                    Date: February 1, 2019




                                                    Gr   aubrich, OBA No. 11854
                                                    An rewM. Casey, OBA No. 32371
                                                    FOSHEE& YAFFE
                                                    122~1 S. May Ave.
                                                    Oklahoma City, OK 73170
                                                    Telephone: (405) 378-3033
                                                    Facsimile: (405) 632-3036 _
                                                    Email:andrewcasey.at.law@gmail.com
                                                    ATTORNEY FOR PLAINTIFF -

                                                    JURY TRIAL DEMANDED




                                                       11
Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 17 of 22


                                                                                     Ill~ 11~ 1~~~111m l~~lm l l l l l l l l ~I
                                                                                    I*1°042829698*
                                                                                            IISTBJ.CT COURT
                       IN THE DISTRICT COURT FOR TULSA COUNTY                                            I L E .D
                                  STATE OF OKLAHOMA
                                                                                                     .
                                                                                                      FEB - 4 2019
                                                                                                               .
     (2) JOl(N VAN FOSSEN                                   )                             DON NEWBERRY, Court Clerk.
                       Plaintiff,                           )                           · STATE OF OKLA. TULSA COUNTY
                                                            )
     v.

     (2) CITY OF TULSA, OKLAHOMA,
                                                         CJ-c21) 19 00458
                                                             )
         A m,unicipal corporation;                           )     JURY TRIAL DEMANDED
     (2) JENNIFER MURPHY,                                   ')     ATTORNEY LIEN CLAIMED
            Individually,                                 . )
                                   Defendants.               )                     oaroline Wati
                                        ENTRY OF APPEARANCE

     To the Clerk of this Court and all parties ofrecord: · ·

             We enter our appearance as counsel in this case for the Plaintiff, John Van Fossen. ·


      d :T~ rpr                     admitted to   practiT iliIB   Co

                                                    ----1'...+-~~~~~~~~~~-



     DA TE                                          G ~ Haubrich, OBA No. 11854
                                                       drew M. Casey, OBA No. 32371
                                                    FOSHEE & YAFFE
                                                    12231 S. May Ave.
                                                    P.O. Box 890420
                                                    Oklahoma City, OK 73189
                                                    Telephone: (405) 632-6668
                                                    Facsimile: (405) 632-3036
                                                    andrewc@fylaw.com




                                                                                                                      i
                                                                                                                                  ..
 Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 18 of 22
                                                                                                                                    ·--'m
AUG/02/2019/FRI 03:35.PM - ·Foshee &Yaffe.Law                                   FAX No. 14053783654 ·
  .•1' '   •• '




                                             IN THE DISTRICT COuRT FOR TULSA COUNTY
                                                        STATE OF OKLAHOMA ..

                   JOBNVAN FOSSEN, ·                                 )
                   an individual                                     )
                           Plaintiff,                                )
                                                                     )
                   vs.                                               )·          C~se No.   CJ-2019-458

                   CITY OF TULSA,
                                                                    )
                                                                    )
                                                                                                                ·.P11Rii: °i~
                   and JENNIFER MURPHY,                             )
                   an. individual,                                   )
                                                                                                                        AUG - 5 Z0l9
                           ·Defendan.u~                             J                                            DON NEWBERRY, Court C*ic
                                                                    A.'- \ol\'$                                  STATE OF OKlA TUI.SA C0UtnV
                                                                   SUMMONS

                   To the above-IUUned Defendant JENNIFER. MURPHY
                                                 Melissa Stice, City Clerk
                                                 175 East 2nd Street, Suite 260
                                                 Tul!ie., OK 74103
                                                 (918)596-7513 '

                   You have been Siled bythe above-named Plaintllt and. you are direcmd to file a wri1tml Answer to tbe
                   attached Petition mthe Court at the above address within twenty ('20) days after service of this Suinmons
                   upon you. exclusive of the day of service. Within the same time. a copy of your Answer must be deliveied Ot
                   mailed to the attorney for the Plaintiff(s).              ·

                           Vnless yo1l' aosW'el' the Petition within the time s!Hted, jud~t will be rendered against you with
                   cam oflhe action.                                     ·

                         ., ISSUEDtbis       2.q dayof ·~\:;)                ,2019.




                   Attomcy~ for Plaintiff:                        .
                                                                           Deputy      Co"     ~
                   Name:         M. BLAKEYAFFE, OBA #9940
                   Address: 12231 South May Avenue
                                 P.O. Box 890420
                                 Oklahoma City, OK 73189
                   Telepb.Oile: (405) 632-6668                     CJ _ .S _, }" Q.
                     · · This SllmlDOllS was served/mailed on'---...:~_ ___..______..J_         _...;

                          ·YOU MAY SEEK THE ADVICE OF AN AnoRNBY ON ANY MATJBR. CONNECTED
                    WITH nns. SUIT OR YOUR ANSWER.    SUCH A1TOlrn:EY SHOULD BE CONSULTED
                  . IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN THE T.I:ME LIMIT STATED lN
                   THESuMMONS.               .                 .




                                                                                                                                               .P
 Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 19 of 22
ece1ve   ax: u          ,    :   p             ece1ve      :                                                                   pa e.

  . ., 03:36 PM
AUG/02/2019/FRI                      Foshee &Yaffe Law·                 FAX No. 14053783654                           P. 003




                                 RETURN OF SERYlCE BY SHERIFF (PERSONAL SERVICE)

             I certify that I received the fotegoing Summons on   the~day     of .         ~       , 20       I~
                                                                                                           and that I
             delivered a copy of said' Summons with a copy offbe Petition to each oftbefO!fbWiiig named Defendant(s)
             personally iJi~,ck County at the addres5 anfl on the date set forth opposite each aame, to-wit:

                            NAME OF DEFENDANT                    ADDRESS                      DATE OF SERVICE
                            h\                                  Ju I 11               '         ~~      s - J·'J
                                                   USUAL PLAClfoF RESIDENCE

             I   certi~thatI
                       recei~ the foregoing Summons on this_!L_day cf ~                                     . ,   2olf_.   l
             sented~                           py leaving a copy of said Swrunons1with a~.
                                                                                         f~Petitif•hcdat
         ~~           .                hich is his/her. USll8l place of residenc' with ~,.... ~                         ,a
         . member of his/her fmru1y filb:en (15) years of age or older.         '.

                                                      CORPORATION RETIJRN ' .

             Received this Summons this~da:Y of'--_ _ _,__, ~O__, and as commanded therein,. I
             Summoned die · within                                        named · Defondallt, as    follDM~      1z>..
             wit:                                                          a    corporation,    on · tb.e_ _day
             of                    20.......__, . by deliwring a true and · ~orn:ct copy of the l>et:iiion
             to                                  being tbe .                             of said Corporation, md
             the                                Presideut, 'Vice-Pre~ident, ·S~. Txmsurer or other chief officer not
             being found in said County.

                                                               NOT FOUND

             Received this Snmmans this_ _·_day of'--------' 20~ I certify that the following persons
             of '. . the       Defendant              within   . named    not         fbund '      in
             Coullty.~~~-------~~~~·
                                                                 FEES            ,_              '



                                     ':f..o' ~ . Mileage_ _ _ _.            Total         cf b · fJ"b   •'D111ed this~day
                                        ;ToJI_:



                                               CERTIFICATE OF SERviCB BY MAIL

             I certify that I mailed copies of the foregoing Summans with a copy of the Petition.attached 1o 1bi: following
             mllru:d Deferidant(s) at the addresses shown by certified mail. addressee only, return rccmpt requested on
             this_ _ day of "                          20        and receipt thereof 0J1 the date shown.

                   DEFENDANT                     APD~SS WHERE           SERVED                       DATE RECEIPTED
    Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 20 of 22

                                                          ......~M~=~:=~·~··=~·~=~·f~=~u~~u·~-~·-:aiu~?~w~==::.=o1........................~~----~-..;;;ia··~ram11111. .
···~,~==~=~·~1=~·-·s~·~·-=-~··~···~·"·r~=u=~·•·~·•=~c~·:·a.


                  ,
  AUG/02/20J9/FRI 03:35 PM                               Foshee & Yaffe Law                         FAX No. 14053783654                                P. 001

                                                                            M. Bl.AKE YAFFE, P.C.                                            T~RV   M. MCKEEVER
                                                                                                              ERICJ. CAVITT,   P.C.
                                                                             WALTER E. SUTTI.E                                          CHRISlOPHER l. KANNADY, PLLC
                                                                                                             GREGORY H. HAUBRICH
                                                                              E. Srnl HENDRICIC             DAVID l. TEASDALE,   PLLC    T't'LDRW. HUDDLESTON, PLLC

                                                                            D. ELIOT YAFFE, P~C.        AL~!"IDRA E. WEAVER, PLLC:            ANDREW M. CAsEv

                                                                             S. ALEX YAFFE, P. C.                                              LINDSAY N. HEAllN

                               ".
                                                                            12231 s. MAV AVENUE       MAILING: P.O. Box 890420                       OK
                                                                                                                                         OKLAHOMA C!'l'V,  73189
                                                                                   PHONE; (405) 378-3033       FAlC: (405} 632-3036          www.FYlaw.com   '




                                                                               Fax
                                    To:
                                               ~M~rv                                                  From:·       ~~k) c_.~
                                    Fax:         C\ l 8 - l        S4, ~ ~ ~g                         Pages: (Including transmittal sheet)            it
                                    Phone:                                                            Date:       cc,- .) - l'f
                                    Re:                                                               cc:


                                    0 Urgent                  OForRevlew       D Please Comment                 D Please Reply          0 Pleas• Rai:ycl•


                                    • Comdlents:.




                                  CONFIDENTW/WORK PRODUCT I;>ESIGNATIONUNLESS O'IHERWISE INDICATED. nm INFORMATION
                                  CONTAINED IN nus FACSIMILE MESSAGE MAY.BB PROTECTED UNDER TilEATIOl!Nn-CUENTl'lUVILEGE
                                  AND/QR ATIORNEY WORK-PRODUCT DO~ .AND CONTAIN CONFIDENTIAL :INFORMATION
                                  JN'l'ElllI)Jm POR THE USE OP THE INDtll:IDY.JAt OR !!NI'lTY NAMED ABOVE. IP THERBADER OFTIIIS MESSAGE
                                  JS NOT TIIE INTENDED Rl!CIPIENT, OR THE EMPLOYEE OR AGENT RESPONSmLE TO DELIVER. rr TO 1HE
                                  INJ'ENDED RHCIPIENT, YOU ARE HEREBY NOTIFIED TIIAT ANY DISSEMINATION, DISTRIBUTION OR
                                  COPYING OF THIS COMMUNICATION IS STRICTLY PR.OlUBITiiD.              0
                                                                                                           IF YOU HAVE RECEIVED TIDS
                                  COMMUNICATION IN ERROR OR ARli NOT SURE WJIETimll IT IS .PRIVWlCW, Pl..EASli IMMEI>IATiLY
                                  NOTIFY US BY'IUliPIIONEAND RE'IURNTHE ORIGn.!'ALMESSAGJ;i 10 US ATTHB ABOVE.ADD:R~S VIA Tml
                                  U.S. POS'tAL SBR~CEA.1' OUR EXPENSE. THANK YOU.




        - - - - - - - - - - - - - - - - - - - - - - - - B I G el'\ough to fight SMALL enough to care.                                                              W
                                                                                                                                                                   ·.   ·.   -
Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 21 of 22




                               IN THE DISTRICT COL""RT FOR TULSA COUNTY
                                          STATE OF OKLAHOl\ilA

       JOHN VAl"'< FOSSEN,                                )
       an individual                                      )
               Plaintiff,                                 )
                                                          )
        vs.                                               )          Case No. CJ-2019-458
                                                          )
       CITY OF TULSA,                                     )
       and JE~FER l\IIURPIIY,                              )
       an individual,                                      )
               Defendants.                                 )                                          :s::
                                                                                                             -
                                                                                                             ~

                                                                                                      m
                                                                                                             c::a
                                                                                                                      !:
                                                         f:...i...\J>...5                          O!::
                                                                                                             U»
                                                                                                                      _.._
                                                                                                                      =-n
                                                        SUMMONS                                    -en
                                                                                                   -ten      f=       "1.-t
                                                                                                                      o-<
                                                                                                   -<)>      w        -rt<:>.~
       To the above-named Defendant: CITY OF TULSA
                                     Melissa Stice, City Clerk
                                                                                                   ~("')              0 ..,,.::;:;
                                                                                                   m·                 ~-to
                                     175 East 2nd Street, Suite 260                                ;oen      ~        ~-=
                                     Tulsa, OK 74103                                               ~:::!
                                                                                                      (")    -        >r-
                                                                                                                      ::ccn
                                                                                                                      o>
                                                                                                                      ,..
                                     (918) 596-7513                                                  m       w
                                                                                                             .J::     -=
        You have been sued by the above-named Plaintiff, and you are directed to file a written Answer to the
        attached Petition in the Court at the above address within twenty (20) days after service of this Summons
        upon you, exclusive of the day of service. Within the same time, a copy of your Answer must be delivered or
        mailed to the attorney for the Plaintiff(s).

                Unless you answer the Petition within the time stated, judgment will be rendered against you with
        costs of the action.

                ISSUED this    1_C\   day of     <   1v.1:;     '2019.

                                                                      COURT Cl
                                                                                   AJ.QJ;b
                                                                      Deputy Cdterk
        Attorneys for Plaintiff:
        Name:       M BLAKE YAFFE, OBA #9940
        Address: 12231 South May Avenue
                    P.O. Box 890420
                    Oklahoma City, OK 73 189
        Telephone: (405) 632-6668
                This Summons was served/mailed on_ _ _ __ __ _ __

               YOU MAY SEEK THE ADVICE OF AN ATIORNEY OK ANY MATTER CO~CTED
         WITH TIIlS SUIT OR YOUR ANSWER. SUCH ATIOR.!'\ffiY SHOULD BE CONSULTED
         IMMEDIATELY SO THAT Al"\l ANSWER MAY BE FILED WITIIlN THE TL\ffi LIMIT STA1ED IN
         THE SUMMONS.
Case 4:19-cv-00445-CVE-JFJ Document 2-1 Filed in USDC ND/OK on 08/13/19 Page 22 of 22




                          RETURJ.'l" OF SERVICE BY SHERIFF (PE~ONA~ SERVICE)

       I certify that I received the foregoing Summons on the_ _day of                               . 20_____;! and that I
       delivered a copy of said Summons with a copy of the Petition to each of the following named Defendant(s)
       personally in                   County at the ad9ress and oil th~ date set forth opposite each name, tb-wit:

                   N~vIB OF DEFENlJANT                       ADDRESS                   DATE OF SERVICE


                                              USUAL PLACE OF RESIDENCE

       I certify that I rece~ved the foregoing Summons on this_._ _day of                          20        . I
       served                            by leaving a copy ofsai9 Summons with a copy of the Petition.attached at
       - - - - - - - - which is his/her usual. place of residence with                                        •a
       member of his/her family fifteen (15) years ofage or older.

                                                  CORPORATION RETURN

        Received this Summons this_ _day of_·-----~ 20_ _, and as commanded t~ereiri, I
        Summoned the            within                             n~ed        Defendant, as         follows,     to-
        wit                                                         a      ·corporation,     on the_ _<;lay
        of                          20_ _, · by delivering a true and · co~ copy of the Petition
        to                                  being the                                of said Corporation, and
        the                              . President, Vice-President, Secretary, Treasurer or other chief officer not
        being fo,und iii said County.

                                                         NOTFOuND

        Received·this-Summonsthis_ _day of_ _ _ _ ___, 20_._,I certify that the following persons
        of       the      Defendant._ _ _ _ _ _within    named       not          found        m
        County:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                              FEES

        Fee for·service $_ _ _ _ _ _. Mileage_ _ _ _-·. Total_ _ _ _ _. Dated this_&y .
        of'--_ _ _ _ ___,· 20_ __



        By:_ _ _ _ ___,__ _ _ _, Deputy

                                           CERTIFICATE OF SERVICE BY MAIL

        .i certify that I mailed c.opies of the foregoing Summons with a copy of the Petition attached to the following
        named Defendant(s) at.the addresses shown by certified mail, addressee only, return receipt requested on
        this_ _ day of                     ' 20        and receipt thereof on the date shown.

               DEFENDAi~T                     ADDRESS WHERE SERVED                             DAIB RECEIPTED
